DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 recite the limitation "said at least one conductive layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, whereby the best-deemed interpretation has been applied in the prior art rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (DE 102013214162 A1).
With regards to Claim 1, Schmid discloses an ambient lighting system [Figures 1-4] for motor cars, including:
At least one optical system including a structural support (13, 38); a plurality of light sources (22) of RGB LED type [as broadly interpreted, Paragraph 26], located on the structure support and adapted to emit light rays; and at least one diffusive module (35) adapted to homogeneously diffuse the light rays emitted by the plurality of light sources;
At least one capacitive touch sensor (25-26, 28, 40); and
A plurality of light guide modules (20-21) interposed between the light sources and the at least one diffusive module,
Wherein the plurality of light guide modules (20-21) are configured to guide the light rays emitted by the light sources [note Figures 1-4],
Wherein each of the plurality of light guide modules (20-21) is configured to isolate the light rays emitted therefrom to define blocks providing sharp contrast with other portions of the ambient lighting system [note Figures 1-4], and
Wherein the blocks are adapted to define a position, along the ambient lighting system, of at least one soft button [e.g., (17a-d)], implemented by the at least one capacitive touch sensor [note Figures 1-4].
With regards to Claim 3, as best understood given the 112 rejection, Schmid discloses the at least one conductive layer (25) interposed between the at least one light guide module (20-21) and the at least one diffusive module (35) [note Figures 3-4].
With regards to Claim 4, as best understood given the 112 rejection, Schmid discloses the at least one conductive layer (25) being located above the at least one diffusive module (35) [note Figures 3-4].
With regards to Claim 6, Schmid discloses the capacitive touch sensor (25-26, 28, 40) being located below the at least one light guide module (20-21), and located upon a face of the structural support (13, 38).
With regards to Claim 7, Schmid discloses each light guide module (20-21) of the plurality of light guide modules being adapted to be associated to a single light source (22) of the plurality of light sources [note Figures 1-4].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (DE 102013214162 A1).
With regards to Claim 2, Schmid discloses the capacitive touch sensor (25-26, 28) including at least one conductive layer (25) which is located above at least one light guide module (20-21) of the plurality of light guide modules, but does not specifically teach the at least one conductive layer is made of a conductive transparent material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the at least one conductive layer of Schmid to be made of a conductive transparent material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In this case, a conductive transparent material for the at least one conductive layer would be suitable for light transmissibility and enhancing aesthetic appeal as desired.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (DE 102013214162 A1) as applied to Claim 1 above, and further in view of Nichol et al. (U.S. Patent 8,434,909 B2).
With regards to Claim 5, Schmid discloses the claimed invention as cited above, but does not specifically teach a protective surface located above the at least one diffusive module.
Nichol teaches a light assembly with removable protective film or masking film [Column 60, Lines 16-41].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the at least one diffusive module of Schmid to have incorporated the protective surface/film of Nichol, in order to provide greater durability to the at least one diffusive module and greater safety to the ambient lighting system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (DE 102013214162 A1).
With regards to Claim 10, Schmid discloses the claimed invention as cited above, but does not specifically teach a motorcar including a passenger compartment including an inner equipment, whereby the passenger compartment includes at least one area adapted to be lit by means of the ambient lighting system.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have incorporated the ambient lighting system of Schmid into a motorcar in at least one area of a passenger compartment including inner equipment, since it is obvious that motorcars typically have passenger compartments including inner equipment that have areas that need to be lit.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Dependent Claims 8-9, the Applicant has sufficiently claimed and defined the ambient lighting system, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claim and therein, specifically to the details and dispositions of the claimed elements relative to one another, and in particular to:
Dependent Claim 8: a plurality of second light guide modules adapted to emit light rays homogeneously along the ambient lighting system; and wherein said plurality of light guide modules are interposed between second light guide modules of the plurality of second light guide modules;
Dependent Claim 9: each light guide module of the plurality of light guide modules further comprises: a planer inlet surface, from which the light rays emitted by at least one light source of said plurality of light sources enter; a parabolic reflecting surface adapted to collimate, in a controlled manner, the light rays emitted by said at least one light source and entering from said 5International Application Serial No. PCT/IB2020/053040Preliminary AmendmentAtty. Dkt. No. 028925-00938/712043USinlet surface, wherein said at least one light source is positioned in a focus of the parabolic reflecting surface; an extractor assembly comprising a plurality of extracting prisms, adapted to deflect the light rays reflected by the parabolic reflecting surface; an emission surface, from which the light rays deflected by said extractor assembly are emitted; wherein each light guide module is configured so that the light rays emitted from said emission surface are substantially perpendicular to the emission surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 10,219,368 B1 to Gipson et al. that teaches a vehicle lighting assembly incorporating a capacitive touch sensors [note Figures 1-10].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, April 28, 2022

/Jason M Han/Primary Examiner, Art Unit 2875